 196DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TOALL OUR OFFICERS,REPRESENTATIVES,AGENTS,AND MEMBERS AND TOEMPLOYEES OF JOHN J. REICHAND LouisG. REICH,COPARTNERS,TRADING ASJOHN REICH PAINTING AND DECORATINGPursuant to the recommendations of a Trial Examinerof the National LaborRelations Board,and in order to effectuate the policiesof the National Labor Rela-tions Act, as amended,you are notified that:WE WILL NOTgiveany forceor effect tothe motionof our membership onSeptember9, 1960,regardingJohn J.Reich andLouis G. Reich,copartners,trading as John Reich Painting and Decorating.WE WILL NOT by any othermeans engage in, or induce or encourage anyoneemployed by the above-describedpartnership to engage in, a refusal in thecourse of his employmentto performany services,where an object thereof isforcing or requiring either partner to join or becomereinstatedin our union.WE WILL NOTthreaten,coerce,or restrain either partnerof the above-described partnership,where an object thereof is forcing or requiring eitherpartner to join or become reinstated in our union.PAINTERS LOCAL UNION No. 249, BROTHERHOOD OFPAINTERS,DECORATORS AND PAPERHANGERS OFAMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any othermaterial.New York Mailers'Union No. 6, International TypographicalUnion,AFL-CIO [New York Herald Tribune,Inc., et al.]andThe Publishers Association of New YorkCity.Case No.2-CC-614.March 12, 1962DECISION' AND ORDEROn May 12, 1961, Trial Examiner Ramey Donovan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take affirmative action,as set forth in the Intermediate Report attached hereto.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ingsare hereby affirmed.' The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in this case,3The Trial Examiner permitted Ingram,a representative of Neo-Gravure Printing Com-pany,to intervene during the course of the hearing.The Respondent has excepted to theruling and in a separate motion has requestedthat Neo-Gravurebe dismissed as anIntervenor.Ingram sought intervention only to explain an affidavit which he had givento the General Counsel on a charge brought by this Respondent against Neo-Gravure inanother RegionAs the Employer whose dispute with Respondent set in motion theviolations alleged, we find that Neo-Gravure was entitled to intervene.The fact that Itsintervention came while Ingram was testifying was not prejudicial to the Respondent.The motion to dismiss Neo-Gravure as a party Is hereby denied.136 NLRB No. 19. NEW YORK MAILERS' UNION NO. 6, ITU197and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner except as noted hereafter.The Respondent Union stipulated that it instructedmailroom em-ployees of the New York Herald Tribune, the New York Mirror, andthe New York Journal American not to handle weekly supplementsprinted by Neo-Gravure Printing Company, hereafter called Neo-Gravure, when it struck that Company on February 20, 1961. Therecordalsoestablishes that agents of the Union had informed thecirculationmanagersof the newspapers named above that their mail-roomemployees would not handle supplements provided by Neo-Gravure once the strike began.On these uncontroverted facts, the Trial Examiner concluded thatthe Union had induced employees of the newspapers and had coercedand restrained the newspapers with the objects of getting them toceasedoing business with Neo-Gravure and forcing Neo-Gravure tobargainwith the Union, in violation of Section 8(b) (4) (i) and (ii)(B) of theAct2The Union contends that its purpose in inducingitsmembers em-ployed by the newspapersto ceasehandling the supplements printedby Neo-Gravure was only to seek the publisher's observance of thetraditional, contractual,' and lawful right of its members not to han-dle the struck work. It denies that it has sought to force the pub-lishers to cease doing business with Neo-Gravure.Rather, it urgesthat it had no objection to their continuing the existingbusiness re-lationship with Neo-Gravure by any means which would not requireitsmembers to handle the work coming from Neo-Gravure's struckplant.The Unionalso maintainsthat the General Counsel has failedto prove that its objects were those proscribed by Section 8(b) (4)(B), since it is not the effect of its conduct which is controlling butrather whether its intentwas tobring about the unlawful objects.The Respondentequates"an object"as used in Section8(b) (4) (B)with a specific intent to accomplish the action complained of.Re-The language of Section 8(b)(4) pertinent herein reads as follows,(b) It shall be an unfairlabor practicefor a labor organization...(4) (1) . . .to induce or encourage any individual employed by any person engaged in com-merce . . or(ii)to threaten,coerce,or restrain any person engaged in com-merce . . , where in either case an object thereof is:...(B) forcing or requir-ing any person to cease . . . handling, transporting,or otherwise dealing in theproductsof any otherproducer,processor, or manufacturer,or to cease doing businesswith any otherperson, or forcing or requiring any other employer to recognize orbargain witha labor organization as the representative of his employees unless suchlabor organization has been certified as the representative of such employees underthe provisions of section 9.. . . .3The contract between the Union and the publishers does not specifically require thepublishers not to handle struck work but statesthat theyrecognize the Union's positionon the handling of struck work and are determined not to provoke disputes with respectto such matters.We need not decide the exact meaning of this provision since it wouldnot, in any event,be a defense to the violations alleged.Bangor Building Trades Council,AFL-CIO (Davison Construction Company, Inc.),123 NLRB 484,enfd. 278 F. 2d 287(CA. 1). 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent regards intent as synonymous with thescienterorwens reaof criminal violations.This is not, however, the type of intent whichthe Act requires to be proved.Rather, "in the absence of admissionsby the Union of an illegal intent, the nature of the acts performedshows the intent."'Here, Respondent told its members who were em-ployed by the publishers not to handle struck work from Neo-Gravurewith whom it had a dispute, and informed the publishers, with whomit had no dispute, that so long as they continued their existing relation-ship with Neo-Gravure it would work only on its own terms. TheUnion cannot disavow the consequences of this action by denying thatit intended the publishers to cease doing business with Neo-Gravurewhen its own action made it impossible for the relationship betweenthe publishers and Neo-Gravure to continue.The Respondent mayhave been concerned with other objects as well, such as adherence toits traditional policy of refusing to handle struck goods, but its actionseffectively establish that, at least, an object was to force the publishersto disrupt or seriously curtail the existing business relationship be-tween them and Neo-Gravure if the Union was unable to obtain itsgoal of recognition in any other fashion.'The Respondent has also excepted to the Trial Examiner's findingthat the publishers were restrained and coerced by the Union's an-nouncement to newspaper representatives that their mailroom employ-eeswould not handle any supplements from Neo-Gravure. It wasstipulated, however, that mailers at three of the newspapers refused tohandle these supplements pursuant to the directions of their unionrepresentatives.Respondent's threat that its members would nothandle the supplements, and the refusal to handle them, constituting apartial work stoppage, had the effect of restraining and coercing thepublishers from doing business with Neo-Gravure.eThe RemedyAlthough the Trial Examiner found that the publishers were co-erced for the unlawful objects of forcing them to cease doing businesswith Neo-Gravure and of forcing Neo-Gravure to bargain with theRespondent, he failed to recommend an appropriate cease-and-desistorder.The General Counsel's exception to such omission is meritoriousand we shall correct the order accordingly.4Local 761,International Union of Electrical,Radio and Machine Workers,AFL-CIO v.N.L R B and GeneralElectric Company,366 U S. 667, 674, citingSeafarers InternationalUnion of North America,Atlantic and Gulf District,Harbor and Inland Waterways Divi-sion,AFL-CIO (Salt Dome ProductionCo) v. NLRB ,265 F. 2d 585, 591 (C A D C.)See alsoN L R.B. v DenverBuilding and Construction Trades Council,et al(Gould &Preisner),341 U S. 675;andInternational Ladies' GarmentWorkers' Union, AFL-CIO v.N.L.R.B., and Bernhard-Altmann TexasCorp ,366 U.S. 731, 738-7395Bangor Building Trades Council,AFL-CIO, supra6 Lafayette Building and Construction Trades Council (Southern ConstructionCorpora-tion),132 NLRB 673Building and Construction Trades Council of Tampa andVicinity,AFL-CIO, etal. (Tampa Sand and MaterialCo.), 132 NLRB 1564 NEW YORK MAILERS' UNION NO. 6, ITU199The Respondent excepted to the scope of the recommended order,contending that it was too broad.We agree in part and shall providefor a broad order with respect to secondary employees but will limitits application to Neo-Gravure, the only primary employer involvedherein.We shall also modify the Trial Examiner's recommended order byeliminating any reference to violation of the Act with respect toAmerican Weekly.At the start of the hearing, the General Counselmoved to amend the complaint by adding American Weekly to thenewspapers listed as secondary employers, and the complaint was soamended. The stipulation entered into by the Respondent Union as toinducement of the publishers and employees did not include AmericanWeekly nor does the record indicate any restraint or coercion of repre-sentatives of that publication.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, New York Mailers'Union No. 6, International Typographical Union, AFL-CIO, its offi-cers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a) Inducing or encouraging any individual employed by anyperson engaged in commerce or in an industry affecting commerce, in-cluding employees of New York Herald Tribune, Inc., New YorkMirror,Division of Hearst Corporation, and New York JournalAmerican, Division of Hearst Consolidated Publications, Inc., torefuse, in the course of his or their employment, to use or handle ma-terials or products, or to perform services on materials or productswith an object of forcing or requiring any person, including NewYork Herald Tribune, Inc., New York Mirror, Division of HearstCorporation, and New York Journal American, Division of HearstConsolidated Publications, Inc., to cease doing business with Neo-Gravure Printing Company, or to cease handling or otherwise dealingin the products of Neo-Gravure Printing Company, or with an objectof forcing or requiring Neo-Gravure Printing Company to recognizeor bargain with Respondent as the representative of its employeesunless Respondent has been certified as the representative of suchemployees.(b)Threatening, coercing, or restraining any person engaged incommerce or in an industry affecting commerce, including New YorkHerald Tribune, Inc., New York Mirror, Division of Hearst Corpora-tion, and New York Journal American, Division of Hearst Consoli-dated Publications, Inc., with ah object of having them cease doingbusiness with Neo-Gravure Printing Company or to cease handling or 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise dealing in the products of Neo-Gravure Printing Companyor with an object of forcing or requiring Neo-Gravure Printing Com-pany to recognize or bargain with the Respondent as the representa-tive of its employees unless Respondent has been certified as the repre-sentative of such employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its office, place of business, and meeting place, copies ofthe notice attached hereto marked "Appendix." ICopies of said no-tices, to be furnished by the Regional Director for the Second Region,shall, after being duly signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to members are custom-arily posted.Reasonable steps shall be taken to insure that said no-tices are not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Second Region signedcopies of said notices, attached hereto, for posting, the companies will-ing, at the mailroom premises of New York Herald Tribune, NewYork Mirror, and New York Journal American. Copies of the noticeshall be furnished by the Regional Director.(c)Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage any individual employed byany person engaged in commerce or in an industry affecting com-merce, including employees of New York Herald Tribune, NewYork Mirror, and New York Journal American, to refuse in thecourse of his employment, to use or handle materials or products,or to refuse to perform services on materials or products, includ-ing Sunday supplements, with an object of forcing or requiringany person, including New York Herald Tribune, New YorkMirror, and New York Journal American, to cease doing businesswith Neo-Gravure Printing Company, or to cease handling orotherwise dealing in the products of Neo-Gravure Printing Com- NEW YORK MAILERS' UNION NO. 6, ITU201pany, or with an object of forcing or requiring Neo-Gravure, torecognize or bargain with us as the-representative of its employeesunlesswehave been certified as the representative of suchemployees.WE WILL NOT threaten, coerce, or restrain any person engagedin commerce or in an industry affecting commerce, including theNew York Herald Tribune, New York Mirror, and New YorkJournal American, with an object of forcing or requiring them tocease doing business with Neo-Gravure Printing Company or tocease handling or otherwise dealing in the products of Neo-Gravure Printing Company, or with an object of forcing orrequiring Neo-Gravure Printing Company to recognize or bar-gain with us as the representative of its employees unless we havebeen certified as the representative of such employees.NEW YORK MAILERS' UNION No. 6, INTERNA-TIONAL TYPOGRAPHICAL UNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice (745 Fifth Avenue, New York, New York; Telephone Number,Plaza 1-5500) if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEPursuant to a complaint of the General Counsel and answer of Respondent, theabove matter was heard by Ramey Donovan,the duly designatedTrialExaminer,inNewYork Cityon April 3 and 4, 1961. The complaint alleged that sinceFebruary 20, 1961, Respondent has engaged in strikes and has induced individualsemployed by Herald Tribune,Mirror,and Journal American to engage in strikesand refusals to work orto perform services and has threatened,coerced, and re-strainedHerald Tribune, Mirror, and Journal American with objectsof forcingHerald Tribune,Mirror, and Journal American to cease doing business with Neo-Gravure Printing Company and to force Neo-Gravure to recognize and bargain withRespondent as the representative of employees of Neo-Gravure, all in violation ofSection 8(b) (4) (i) and(ii) (B) of the Act.The answer denied the commissionof unfair labor practices.1.THE BUSINESS OF THE EMPLOYERThe Publishers Associationof New York City, withitsprincipaloffice in NewYork City,is an association of employers engaged in publishingdaily and Sundaynewspapers in and aroundNew York. The Association,among other functions,negotiates and executes collective-bargaining agreementson behalf of its employer-members with labor organizations,including Respondent.New York Herald Tribune,Inc.,NewYorkMirror,DivisionofHearst Cor-poration,and New York Journal American, Division of HearstConsolidated Pub-lications,Inc., are members of the aforementioned Association.HeraldTribune,Mirror,and Journal American are in the business of printing and publishing daily 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Sunday newspapers in New York City. In the course of their business theaforenamed companies hold membership in or subscribe to various interstate newsservices, including the Associated Press and the United Press International, publishsyndicated features, advertise nationally sold products, cause newsprint, inks, andother materials to be transported to them from outside New York State, publishnewspapers and cause them to be delivered to purchasers outside New York State,and derive gross annual revenue from said publishing operations in excess of$500,000.These publishing companies are engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent Union is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESNeo-Gravure Printing Company, a subsidiary of Cuneo Press, Inc., has its princi-pal office andplace of businessinWeehawken, New Jersey, where it is engaged inthe printing business.Neo-Gravure at all times material to this case has beenengaged in printing certain Sunday supplements for the newspapers heretoforementioned.It prints "Today's Living" for the Herald Tribune, the "New YorkMirrorMagazine" for the Mirror, and "The American Weekly" for the JournalAmerican and delivers these supplements to the above-mentioned newspapers inNew York City.Respondent is the collective-bargaining representative of the mailroom employeesof the Herald Tribune, the Mirror, and the Journal American and has a contractwith the Association, heretofore mentioned, of which the newspapers are members.In general, the work of the mailroom employees is to handle and assemble and toarrange for the mailing or shipping of the various newspapers.The Sunday supple-ments are inserted into the Sunday newspapers by the mailroom employees althoughthey likewise arrange the dispatching of the supplements to certain dealers for in-sertion by the latter.The mailroom operation is of an integrated nature withemployees performing various tasks throughout the week with respect to both theSunday and daily newspapers.A certain amount of the mailroom work pertainingto the Sunday supplements is performed well in advance of the time when thenewspaper reaches the reader since papers are shipped overseas and to various partsof the United States.For several months prior to February 20, 1961, and continuing at the time of theinstant hearing there has been a dispute between Neo-Gravure and Respondent.OnFebruary 20, 1961, Respondent filed a charge of unfair labor practice in Case No.22-CA-849 against Neo-Gravure under Section 8(a)(1) and (5) of the Act in theBoard's Newark, New Jersey, Regional Office. In substance, the aforesaid chargealleged an unlawful refusal to bargain in that Neo-Gravure, after recognizing theUnion, unlawfully withdrew recognition and refused to bargain in good faith.'On the evening of February 13, 1961, the Union held what the president, Laura,describedas a generalbody meeting. Such a meeting would include all the mem-bers in the area who worked at the various establishments where the Union was thebargaining agent.A strike against Neo-Gravure was voted at this meeting.Laurainformed representatives of the Publishers Association that the situation betweenthe Union and Neo-Gravure was not very promising.Laura, in speaking to oneof the Association representatives, Camp, advised him to have the various news-papers get the Sunday supplements into their plants before the strike.Laura alsotold Camp that "we" would not handle work that came out of Neo-Gravure afterthe strike started.In the week prior to February 20 Laura told Taylor, foreman ofthemailroom at the Journal American and a member of the Union, that the strikeagainstNeo-Gravure would commence on Monday and that Taylor should tellIDuring the course of the hearing Respondent sought an adjournment in order to file amotion with the General Counsel in Washington, D C., under Section 102 33 of the Board'sRules and Regulations, Series 8, to consolidate the instant case with Case No 22-CA-849The Trial Examiner refused to adjourn the hearing for the above purpose but upon com-pletion of the evidence in the instant case the Trial Examiner stated that he would notformally close the record until Respondent had had an opportunity to file its motion withthe General Counsel and the General Counsel had made a ruling on said motion. Subse-quently, on April 7, 1961, within the period specified by the Trial Examiner, Respondentfiled the aforesaid motionOn May 5, 1961, the General Counsel denied Respondent'srequest that the General Counsel take action to consolidate the casesThe instant hear-ing thereupon formally closed pursuant to the previously announced ruling of the TrialExaminer. NEW YORK MAILERS' UNION NO. 6, ITU203Smith, circulation manager ofthe Journal American, to get everythingin the plantbefore the weekendand thatthe Union would handlematerial that came in beforethe strike.Laura toldSmith onFebruary 16 that he should get in the supplementsas soon as possible because whenthe strike occurred at Neo-Gravure "our men"wouldnot handle the work. ForemanTaylortold Smithon February 17 that he hadreceived instructionsfrom the Union thatthe mailerswould not handle any "Ameri-canWeekly"that cameto theplant afterthe strike started.Smith therefore ar-rangedto securethe Sundaysupplements before thestrike occurred and had noproblem thereafter .2Zwick,circulationmanager of the HeraldTribune, testified credibly that onFebruary18,Collins, treasurerof theUnion,told him that if there wasa picketline at Neo-Gravure Zwick would not be ableto get anycopies of "Today'sLiving" intohis plantbut thatthemailerswouldhandle supplementsalready inthe Tribune plant.Collinssaidthatthe mailerswould not handlethe balance of"Today's Living"if there was trouble on Monday.The strikecommencedatNeo-Gravureat 4 a.m.on Monday, February 20.Zwick spoke to Laura about5 p.m. onFebruary 20 and said he had a couple oftrucks enroute with"Today's Living."Zwick asked Laura if the mailers wouldhandle thiswork.Laura said they wouldnot becauseitwas struck work and theywere invoking the struck-work provisionof the contract?When some Sundaysupplements fromNeo-Gravure arrived at the Herald Tribune'splatformon Febru-ary 20,the mailroom employee to whomthe work wasassignedtold the foremanthat he would nothandle theworkbecause hisUnion had told him it was struckwork.On February20 the circulation manager oftheMirror,Potts, asked Laurawhether themailers attheMirror wouldhandle the supplements received fromNeo-Gravure.Laura said no. Potts then askedwhat the unionpositionwould beif the supplements were printed elsewhere and notby Neo-Gravure.Laura queriedifPotts was referring to Alco as another source of printingand Pottssaid he was.Laura thenstated that he had checked this aspectwithhis attorneys and the mailerswould handlethe supplementsif they were printed by Alco rather than byNeo-Gravure.4In his testimony Laura stated that prior to his conversationwith Potts, MacCauley,vicepresidentof Alco,had spoken to him.MacCauley had said that he had a callregarding Alco doing some work fortheMirror.Afterconsultation,Laura had toldMacCauleythat the mailers would handleworkperformeddirectly by Alco for theMirror.On Monday night,February20, the Mirror's mailers in Brooklyn did nothandle the Sunday supplements.The chapelchairmanof the Union in the Brooklynplant saidthatthe mailers would not handle the work becausethey had been soinstructed by their representatives who had told them thatitwas struck work.5Atthe hearing Laura acknowledged thatat theMirror andat the Herald Tribune themailers had refused to handle supplements that had comefrom Neo-Gravure afterthe strike's inception.62As we shall see the strike started February 20A restraining order was secured bythe General Counsel from the Federal district court on February 24 with respect toalleged secondary boycott activity2Section 37 of the contract between the Publishers and the Union states that each partyismindful of the"historic rights" of the other and both desire"to preserve these rightsto the greatest possible extent " "Both parties, however,also are mindful of new publiclaw which bears on labor-management relationsInsofar as possible without violationor circumvention of law,the publishers recognize the Union's position in regard to unionjurisdiction,union security,and the Union's position on the handling of struck work andare determined not to provoke disputes with respect to such matter"4Alco Gravure Publications is a printing establishment and a competitor of Neo-GravureThe Respondent Union represents the Alco employees.5 Chapel chairman is the designation used by Respondent Union to denote a person thatcorresponds in other unions to a shop chairman.'There is in the record a stipulation of the parties that agents of the Herald Tribune,the Mirror,and the Journal American directed mailers in their employ to handle Sundaysupplements and the mailers refused to do soThe evidence in the record is in accordwith this stipulation except that in the case of the Journal American the matter nevercame to a headAfter the mailers employed by that paper had received their instructionsfrom the Union that they were not to handle Neo-Gravure work that came from the lattercompany after February 20, the Journal American secured a supply of supplements priorto the strike.This factor together with the restraining order of February 24 obviatedany actual refusal to work at the Journal American. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsAfter careful consideration of theevidenceand the contentions of the parties, Ifind that theRespondenthas violated Section 8(b)(4)(i) and (ii) (B) of the Act.Respondent in its primary dispute with Neo-Gravure used twostrings initsbow.The strike and the picketing at the Neo-Gravure plant had the potentiality, if thepicketlinewas honoredby the other employees of Neo-Gravure,mostor all ofwhom were apparentlymembers of other unions,of shutting off production of theSunday supplements at their source.However, potentially, and actually as it turnedout, the primary strike might not and did not accomplish the desired effect.Thesecondstring in Respondent'sbow had been readied concurrently with the first.The union members had been instructed that no struck work, work that came fromthe Neo-Gravure plant afterthe commencementof the strike, was to be handled atthe newspaper publishers'plants.Such an instruction, in myopinion,envisagedwhat did occur, namely, that the production of supplements by Neo-Gravure wouldcontinue and that thesupplementswould come to thenewspapersfor their customaryhandling by themailer employeesof thenewspapers.Respondentcontendsthat an object of its conduct was not to force or requirethe newspapersto cease doing businesswith Neo-Gravureor to ceasehandlingNeo-Gravure's products.The instruction and the refusal to handle Neo-Gravuresupplements is said to be attributable solely to Respondent's policy not to handlestruck work.This traditional policy is,it is claimed,recognized in the contract withthe Publishers Association of which theinstant newspapersaremembers.The aforementioned contractclause is not in issue inthe case exceptinsofar asRespondent has invokedit initsdefense.The pertinentsectionof the contractdealing with struck work is prefaced by the phrase, "Insofar as possible withoutviolation or circumvention of law, the Publishers recognize the Union's position .on the handling of struck work and are determined not to provoke disputes withrespect to such matters." It is apparent, in my opinion, that several constructionsof this clause are possible.On the one hand, the clause may be so qualified thatithas no applicability to theinstant situationor it may be that the Publishers havenot failed to recognize the Union's position on struck work and have been and aredetermined not to provoke disputes with respect to such matters.On the other hand,if the Publishers' recognition of the union struck-work positionis ineffect an under-standingor an agreementthat the Union is not expected or obliged to handle struckwork, I am unable to see how this would constitute a valid defense in the instantcase.7Thereis no"farmed out" work or "ally" situation herein and I find no pri-mary dispute between the Respondent and the newspapers.The failure of the Respondent to havesaid inso many words to the newspaperpublishers that they shouldceasedoingbusinesswith Neo-Gravure is not dispositiveof thequestionof object. I also find unconvincing the assertion that Respondent wasindifferent to whether or not the Publishers continued doing business with Neo-Gravure and that Respondent in fact would have been satisfied if the Publisherscontinued to do business with that company with the assistance of employees whowere not members of Respondent.Of course it is true thatsomepersons reactalmost automatically to picketlinesor to the phrase or actuality of "struck work."But Respondent, in myopinion,was refusing to handle Neo-Gravure "struck work"not because of that factorin itself.The reactionof a unionand its members tostruck work is ultimately based on the sympathy, solidarity, or common purposethat union members espouse towarda situationor a dispute that may not involvethem directly but which involvesa contestof their fellow unionists or fellow workers.Here, Respondentwas engaged in a disputewith Neo-Gravure.Respondent believedthat it should be the bargaining representation at Neo-Gravure and that that Com-pany was producing work that should have been produced under the aegis ofRespondent and its members.The refusal to handle the Neo-Gravure products atthe newspapers was meaninglessunlessit had as an object the rendering of assistanceto Respondentin itsprimary dispute.Such assistancecould most obviously comeif the refusal to handle the struck work caused the newspapers to exert economicpressure upon Neo-Gravure to settle its dispute with Respondent.The leverage ofthe newspaper publishers with Neo-Gravure was either to threaten to or to actuallycease doing businesswith Neo-Gravure. If the Publishers continued to purchasethe Sundaysupplementsfrom Neo-Gravure, there would be no pressure upon the7 CfAmalgamated Lithographers of America (Ind) and Local No 17 of the AmalgamatedLithographers of America (Ind) (The Employing Lithographers, a Division of the GraphicArts Employers Association, etc ),130 NLRB 985;Amalgamated Lithographers of Americaand Local 78, Amalgamated Lithographers of America (Employing Lithographers ofGreater Miami, Florida, and Miami Post Company),130 NLRB 968. NEW YORK MAILERS' UNION NO. 6, ITU205latter to reach agreement with the Union at its plant.This would be true whetherthe Publishers simply accumulated supplements on their premises with no employeesto handle or to mail them or whether supervisors or office clericals or other employeesperformed the mailers'work.I am convinced that Respondent's refusal to handleNeo-Gravure work at the publishers' premises was to confront the latter with eitheractual or prospective economic loss.The expectative reaction on the Publishers'part would be to secure other sources for the printing of the supplements and thusobviate the problem inherent in doing business with Neo-Gravure when the mailerswere refusing to handle work coming from the latter.8It is likewise my opinion that the evidence establishes that an object of Respond-ent's conduct was to force or require Neo-Gravure to recognize and bargain withRespondent as the representative of its employees. Since the direct issue of whetheror not there was an unlawful refusal to bargain on the part of Neo-Gravure is in-volved in anothercase,heretofore mentioned, my conclusion here is not intendedto pass upon the question of whether or not Neo-Gravure was legally obligated torecognize and to bargain with Respondent or whether or not Neo-Gravure everrecognized Respondent or withdrew recognition from Respondent or bargained withRespondent or refused to bargain.The instant evidence persuades me that an objectof the instant conduct in aid of the primary dispute between Respondent and Neo-Gravure was to require the latter to recognize or to continue to recognize and tobargainwithRespondentwithin themeaning of paragraph (B) of Section8(b)(4)(i) and (ii).IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.The Respondent's position with respect to handling or working on struck work isa basic one.Respondent's president referred to struck work as "dirt" and it is appar-ent that the Union's policy is not to handle such work.The contractin evidencebetween the Publishers Association and the Respondent refers to the Publishers'recognition of the "Union's position on the handling of struck work." It isclear intotal context what that position is. In view of these considerations the involvementof but three newspaper publishers in the instant case is attributable solely to the factthat others did not havethe same businessrelationship with a particular company,Neo-Gravure.There is a reasonable basis to conclude that if there had been orwould .be a primary dispute with some other company and a strike ensued the basicpolicy of not handling struck work at other places of employment would be applic-able and operative.CONCLUSIONS OF LAW1.New York Mailers' Union No. 6, International Typographical Union, AFL-CIO, is a labor organization within the meaning of the Act.2.New York Herald Tribune, Inc., New York Mirror, Division of Hearst Cor-poration, and New York Journal American, Division of Hearst Consolidated Pub-lications, Inc., and American Weekly, Division of Hearst Publishing Company, Inc.,are persons engaged in commerce and in an industry affecting commerce withinthe meaning of the Act.3.By engaging in and by inducing and encouraging individuals employed by theabove-named persons to engage in a strike and a refusal in the course of theiremployment to handle and to perform services on Sunday supplements printed byNeo-Gravure Printing Company and by threatening, restraining, and coercing thepersons named before in paragraph 2 hereof with an object of forcing and requiringsuch persons to cease doing business with Neo-Gravure Printing Company and toforce and require the latter-named Company to recognize and bargain withRespondent as the representative of Neo-Gravure Printing Company's employees,Respondent has engaged in unfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.4. Said unfair labor practices affect commerce within the meaning of Section 2(6)and (7) of the Act.[Recommendations omitted from publication.]8 Respondent's advance warning to the Publishers to secure their supplements beforethe strike may well be regarded as a considerate action. But even thus regarded, It hadthe same impact potential, if not greater, than would the refusal to handle work withoutwarning.To say to a person, eat a good meal today because Monday you will have nofood,may be as effective as to wait until Monday and then state you have eaten yourlast meal.